In an action to recover damages for the negligent construction of a residential dwelling, the third-party defendant Norton Plumbing & Heating Corporation appeals from an order of the Supreme Court, Queens County (Golar, J.), dated November 16, 1995, which denied its motion for summary judgment dismissing the third-party complaint insofar as asserted against it.
*559Ordered that the order is affirmed, with costs.
There are unresolved questions regarding whether the appellant could have contributed to the existence of the construction defects which the homeowners discovered one month after moving into their home. Thus, it was appropriate for the court to deny summary judgment in favor of the appellant (see, CPLR 3212; Moskowitz v Garlock, 23 AD2d 943). Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.